Case 2:19-cv-00042-HYJ-MV ECF No. 154, PageID.936 Filed 06/03/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


DAVID PEPIN,

         Plaintiff,                                   Case No. 2:19-cv-42

v.                                                    Hon. Hala Y. Jarbou

WISCONSIN CENTRAL LTD.,

      Defendant.
____________________________/

                                             ORDER

         The Court held an evidentiary hearing regarding Defendant’s Motion to Dismiss (ECF

No. 102), with all parties present, on June 2, 2021. For the reasons stated on the record:

         IT IS ORDERED that the evidentiary hearing is continued to Monday, June 7, 2021, at

1:00 p.m. via Zoom. Zoom instructions will be filed under separate cover. RECORDING OR

BROADCASTING OF THIS PROCEEDING IS PROHIBITED. LGenR 4.1(c)(i) and (ii).



Dated:     June 3, 2021                                /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
